Bell, Chief Judge.
This is an action for personal injuries allegedly sustained as a result of a motor vehicle collision on November 10, 1972. The complaint was filed on November 13, 1974. The bar of the two year statute of limitation was pleaded. Plaintiff amended by alleging that defendant had removed himself from Georgia and resided for three months or longer in Alabama, thereby tolling the statute. The trial court considered evidence which is undisputed that the defendant resided in Albany, *380Georgia, from January 1972 through 1975, except for a temporary absence in Alabama for the months of October, November and December, 1974. Defendant’s motion for summary judgment was granted. Held:
Submitted May 3, 1976
Decided July 9, 1976
Rehearing denied July 20, 1976.
William L. Swan, for appellant.
Perry, Walters, Lippitt & Custer, Jessee W. Walters, for appellee.
The two year statutory period is tolled during the time defendant resides in another state until he returns to Georgia. Code § 3-805; Railey v. State Farm, 129 Ga. App. 875 (201 SE2d 628). This rule does not apply when the absence is only temporary as it was here. Sedgwick v. Gerding, 55 Ga. 264.

Judgment affirmed.


Clark and Stolz, JJ., concur.